
	
		II
		111th CONGRESS
		1st Session
		S. 852
		IN THE SENATE OF THE UNITED STATES
		
			April 22, 2009
			Mr. Vitter (for himself
			 and Ms. Landrieu) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To apply an alternative payment amount under the Medicare
		  program for certain graduate medical education programs established to train
		  residents displaced by natural disasters.
	
	
		1.Alternative payment amounts
			 for graduate medical education programs established to train residents
			 displaced by natural disasters
			(a)In
			 generalNotwithstanding any
			 other provision of law, in applying section 1886(h) of the Social Security Act
			 (42 U.S.C. 1395ww(h)), and any regulations implementing such section, with
			 respect to an eligible hospital for a cost reporting period beginning on or
			 after July 1, 2005, the Secretary of Health and Human Services shall provide
			 for payments for direct graduate education costs in accordance with subsection
			 (c) for such hospital and cost reporting period.
			(b)Eligible
			 hospital definedIn this section, the term eligible
			 hospital means a hospital that—
				(1)did not have an approved medical residency
			 training program as defined under section 1886(h)(5)(A) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(5)(A)) before the date of a presidential declaration
			 of major disaster issued under section 401 of the Robert T. Stafford Disaster
			 Relief and Emergency Assistance Act;
				(2)first participated
			 in such a program to educate residents displaced from a graduate medical
			 education program impacted by such disaster; and
				(3)is located in a
			 wage area, as defined by the Secretary, that is in, or immediately adjacent to,
			 an area for which such disaster was declared.
				(c)Payment to
			 eligible hospitalsThe payment amount for an eligible hospital
			 for a cost reporting period in which the hospital operates a graduate medical
			 education program referred to in subsection (b)(2) shall be—
				(1)for the first such
			 cost reporting period, the reasonable costs (as determined based on rules
			 applied in determining reasonable costs under section 1886(h)(2)(A) of the
			 Social Security Act (42 U.S.C. 1395ww(h)(2)(A))) incurred by the hospital for
			 such program;
				(2)for the second
			 such cost reporting period, computed based on an alternative FTE resident
			 amount calculated as described in section 1886(h)(2)(A) of the Social Security
			 Act (42 U.S.C. 1395ww(h)(2)(A)), but using the reasonable costs incurred by the
			 hospital for such program during such second cost reporting period and the
			 number of FTE residents (as described in paragraphs (3)(B)(ii) and (4)(E) of
			 section 1886(h) of the Social Security Act (42 U.S.C. 1395ww(h))) in the
			 program for such second cost reporting period; and
				(3)for the third such
			 cost reporting period and each subsequent cost reporting period, computed based
			 on the alternative FTE resident amount under this section for the previous cost
			 reporting period, updated and adjusted as described in section 1886(h)(2)(D) of
			 the Social Security Act (42 U.S.C. 1395ww(h)(2)(D)).
				
